DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/22 has been entered.

Status of Claims
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/22 filed after the mailing date of the Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES.)
The Examiner has identified independent method claim 12 as the claim that represents the claimed invention for analysis and is similar to independent system claim 1 and product claim 17.  Claim 12 recites the limitations of method of calculating and displaying accuracy score of a healthcare transaction and cost, if the input data is inaccurate.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Receiving estimate fees and payments, generating matches between estimate fees and payments, determining an accuracy score for each based on the estimate model used, determining that the scoring model input is inaccurate, determined the total score for each payer and a standardized accurate rate across healthcare service providers, displaying payers in colors and sizes, updating the display when the data changes – specifically, the claim recites “receive a plurality of estimates for services rendered by a service provider and a plurality of remittances for adjudication of claims for the services rendered by the service provider, wherein the plurality of remittances are associated with a plurality of payers; for each payer of the plurality of payers: generate matches between estimates and remittances associated with a given payer, wherein each of the estimates comprising a plurality of elements; determine an accuracy score for each of the plurality of elements associated with each of the estimates based at least in part on an estimate model associated with the service provider, wherein the plurality of elements are associated with factors that impact estimate accuracy; determining, based on each accuracy score of the plurality of elements, that a scoring model input is inaccurate, wherein the scoring model input comprises at least one of: copayment information, a chargemaster, or information from a service provider system; and based on the determined accuracy score for each of the plurality of elements, determine a total accuracy score based on each of the estimates of the given payer and a standardized acceptable accuracy rate based on accuracy rates across different healthcare services providers; and generate… a plurality of blocks such that each block is associated with a corresponding payer of the plurality of payers, wherein a color of each of the plurality of blocks is -2-Application No.: 16/833,059Filing Date: March 27, 2020determined based at least in part on a total accuracy score of a corresponding payer of the plurality of payers, and wherein a size of each of the plurality of blocks is determined based at least in part on a number of estimates associated with a corresponding payer of the plurality of payers in relation to other payers in the plurality of payers, wherein the plurality of blocks of the payer breakout user interface component is configured to automatically update based at least in part on a change in one or more of total accuracy scores of the plurality of payers, and wherein the update of the plurality of blocks comprises at least one of a change in size or a change in color of at least one of the plurality of blocks”,  recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The “user interface element”, and “a payer breakout user interface component,”  in claim 12; the additional technical element of “processing device”, and “computer readable data storage device”, in claim 1;  the additional technical element of “computer-readable storage device” and “a processing unit”,  in claim 17; and “a remote user device (as an example of a device for housing the user interface)”, in claim 14, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 1, 17 and 14 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as a processing device and a processing unit; a communication device such as user interface element; and a storage unit such computer readable data storage device.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 12, 14, and 17 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 12, 14, and 17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 12, 14, and 17 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Response to Arguments
Applicant's arguments filed 9/14/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“35 U.S.C. § 101… Applicant has amended the pending claims…  the amended claims recite patent-eligible subject matter… the amended claims do not recite a judicial exception,”
the examiner respectfully disagrees.   As stated above, the claims recite the limitations of a method of determining and displaying accuracy score of a healthcare transaction and cost, if the input data is inaccurate.  This is an abstract idea.  See Claim Rejections - 35 USC § 101 above.  

In response to applicant's argument that: 
“the claim limitations of the amended claims do not recite a general method of organizing human activity,”
the examiner respectfully disagrees.   Again, the claims recite the abstract idea of calculating and displaying accuracy score of a healthcare transaction and cost, if the input data is inaccurate.  This is an abstract idea.

In response to applicant's argument that: 
“Claim 12 should not be categorized as a method of organizing human activity since it does not describe fundamental economic principles… (reciting the claim language, emphasizing)  determining, based on each accuracy score of the plurality of elements, that a scoring model input is inaccurate, wherein the scoring model input comprises at least one of: copayment information, a chargemaster, or information from a service provider system; and based on the determined accuracy score for each of the plurality of elements, determining a total accuracy score based on each of the estimates of the given payer and a standardized acceptable accuracy rate based on accuracy rates across different healthcare services providers (emphasis applicant’s),”
the examiner respectfully disagrees.   The cited language (with the possible exception of the user interface, which the examiner has determined to be part of a computer system that is being used as a tool to perform the abstract idea) comprises of procedural ideas (to calculate and display accuracy score of a healthcare transaction).  Specifically, the steps are (1) receiving estimate fees and payments, (2) generating matches between estimate fees and payments, (3) determining an accuracy score for each based on the estimate model used, (4) determining that the scoring model input is inaccurate, (5) determined the total score for each payer and a standardized accurate rate across healthcare service providers, and (6) displaying payers in colors and sizes, updating the display when the data changes.  These procedural steps are carried out by “one processing device”.  Such claims are not patentable under 35 USC § 101. This reasoning is consistent with the Court’s teaching in Alice that abstract ideas that lack genuine innovation beyond the use of generic computers are not patentable.   As stated in the prior office action –
“(elements of) the claim are mere steps in calculating the accuracy of an estimate by looking at the source of the calculation (e.g. the model/software used in the calculation)… the claim recited “receiving estimate fees and payments, generating matches between estimate fees and payments, determining an accuracy score for each based on the estimate model used, determined the total score for each payer, displaying payers in colors and sizes, updating the display when the data changes.”  These steps are part of an abstract idea used to calculate and display an estimate.”
 and
“a careful reading of the… language would reveal that the… elements are either (1) additional step (e.g. receiving estimates of service rendered), or (2) defining the terms (e.g. remittance/payments are from payers).  The only exception is the graphical presentation of the payer’s accuracy and size, which by itself or as an addition to the existing elements, does not integrate the abstract idea into a practical application and does not overcome the prohibition against patenting abstract ideas that lack genuine innovation beyond the use of “generic computers” because this is a mere display of information in graphical format.”

In response to applicant's argument that: 
“integrates a judicial exception into a practical application,”
the examiner respectfully disagrees.   As stated above and in the prior office action, this is nothing more than using “generic computer” to carry out an abstract idea that has not been integrated into a practical application.

In response to applicant's argument that: 
“Applicant submits that the amended claims integrate the alleged abstract idea into a practical application and is more than a drafting effort designed to monopolize the abstract idea,”
the examiner respectfully disagrees.  The argument is not found persuasive because preemption is but one of the factors in the 35 USC 101 analysis.  The preemption doctrine is a policy that shields the public against monopoly of ideas by individuals.  It is less effective as an applicant’s sword against patent prohibitions.  This is reflected by the Office’s guidance, which states “the absence of complete preemption does not guarantee that a claim is eligible.”  See the July 2015 Update.  

In response to applicant's argument that: 
“"significantly more" than the abstract idea alleged in the Office Action,”
the examiner respectfully disagrees.   As stated above and in the prior office action, this is nothing more than using “generic computer” to carry out an abstract idea that has not been integrated into a practical application.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H GAW whose telephone number is (571)270-0268. The examiner can normally be reached T, W, Th, F, S: 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK H GAW/Examiner, Art Unit 3698